EXHIBIT 10.11 — Promissory Note

 

 

PROMISSORY NOTE

 

Loan #

38739571-09

Effective Date

April 12, 2020

Loan Amount

$441,756

Interest Rate

A fixed rate equal to ONE PERCENT (1.00%) per annum

Maturity Date

April 12, 2022

Borrower

US Global Investors Inc.

Lender

Texas Capital Bank, N.A.

 

1.

PROMISE TO PAY. In return for the Loan, Borrower promises to pay to the order of
Lender the amount of FOUR HUNDRED FORTY-ONE THOUSAND, SEVEN HUNDRED FIFTY-SIX
AND NO/100 Dollars, plus interest on the unpaid principal balance, and all other
amounts required by this Promissory Note.

 

2.

DEFINITIONS. Certain terms are defined within this Promissory Note. Additional
defined terms are as follows:

 

“CARES Act” means the Coronavirus Aid, Relief, and Economic Security Act.

 

“Loan” means the loan evidenced by this Promissory Note.

 

“Loan Documents” means the documents related to this loan signed by Borrower.

 

“PPP” means the Paycheck Protection Program under the CARES Act.

 

“SBA” means the Small Business Administration, an Agency of the United States of
America.

 

3.

PAYMENT TERMS. Borrower must make all payments at the place Lender designates.
The payment terms for this Promissory Note are as follows:

 

 

A.

SEVENTEEN (17) consecutive monthly payments of principal and interest in an
amount sufficient to fully amortize the Loan over the remaining term thereof,
commencing SIX (6) months after the Effective Date, and continuing on the SAME
day of each calendar month thereafter (or if no corresponding date shall exist
in any calendar month, on the LAST day of such calendar month); and

 

 

B.

ONE (1) final payment of the outstanding principal balance of this Promissory
Note, including all accrued and unpaid interest, on the EARLIEST of (i) the
acceleration of the Promissory Note pursuant to the terms hereof; or (ii) the
Maturity Date.

 

4.

DEFAULT. Borrower is in default under this Promissory Note if any of the
following occur:

 

 

A.

Borrower does not make a payment when due under this Promissory Note;

 

B.

Fails to do anything required by this Promissory Note and other Loan Documents;

 

C.

Defaults on any other loan with Lender;

 

D.

Does not disclose, or anyone acting on their behalf does not disclose, any
material fact to Lender or SBA;

 

E.

Makes, or anyone acting on their behalf makes, a materially false or misleading
representation to Lender or SBA;

 

F.

Defaults on any loan or agreement with another creditor, if Lender believes the
default may materially affect Borrower’s ability to pay this Promissory Note;

 

G.

Fails to pay any taxes when due;

 

H.

Becomes the subject of a proceeding under any bankruptcy or insolvency law;

 

I.

Has a receiver or liquidator appointed for any part of their business or
property;

 

J.

Makes an assignment for the benefit of creditors;

 

 

Paycheck Protection Program – Promissory Note   Page 1

 

--------------------------------------------------------------------------------

 

 

 

 

K.

Has any adverse change in financial condition or business operation that Lender
believes may materially affect Borrower’s ability to pay this Promissory Note;

 

L.

Reorganizes, merges, consolidates, or otherwise changes ownership or business
structure without Lender’s prior written consent; or

 

M.

Becomes the subject of a civil or criminal action that Lender believes may
materially affect Borrower’s ability to pay this Promissory Note.

 

5.

LENDER’S RIGHTS IF THERE IS A DEFAULT. Upon the occurrence of a default, and
without notice or demand and without giving up any of its rights, Lender may:

 

 

A.

Require immediate payment of all amounts owing under this Promissory Note;

 

B.

Collect all amounts owing from Borrower; or

 

C.

File suit and obtain judgment.

 

6.

LENDER’S GENERAL POWERS. Without notice and without Borrower’s consent, Lender
may:

 

 

A.

Incur expenses to collect amounts due under this Promissory Note, enforce the
terms of this Promissory Note or any other Loan Document. Among other things,
the expenses may include reasonable attorney’s fees and costs. If Lender incurs
such expenses, it may demand immediate repayment from Borrower or add the
expenses to the principal balance; or

 

B.

Release anyone obligated to pay this Promissory Note.

 

7.

WHEN FEDERAL LAW APPLIES. When SBA is the holder, this Promissory Note will be
interpreted and enforced under federal law, including SBA regulations. Lender or
SBA may use state or local procedures for filing papers, recording documents,
giving notice, foreclosing liens, and other purposes. By using such procedures,
SBA does not waive any federal immunity from state or local control, penalty,
tax, or liability. As to this Promissory Note, Borrower may not claim or assert
against SBA any local or state law to deny any obligation, defeat any claim of
SBA, or preempt federal law.

 

8.

SUCCESSORS AND ASSIGNS. Under this Promissory Note, Borrower includes the
successors of each, and Lender includes its successors and assigns.

 

9.

GENERAL PROVISIONS.

 

 

A.

All individuals and entities signing this Promissory Note are jointly and
severally liable.

 

B.

Borrower waives all suretyship defenses.

 

C.

Borrower must sign all documents necessary at any time to comply with the Loan
Documents.

 

D.

Lender may exercise any of its rights separately or together, as many times and
in any order it chooses. Lender may delay or forgo enforcing any of its rights
without giving up any of them.

 

E.

Borrower may not use an oral statement of Lender or SBA to contradict or alter
the written terms of this Promissory Note.

 

F.

If any part of this Promissory Note is unenforceable, all other parts remain in
effect.

 

G.

To the extent allowed by law, Borrower waives all demands and notices in
connection with this Promissory Note, including presentment, demand, protest,
and notice of dishonor.

 

10.

STATE-SPECIFIC PROVISIONS:

 

EXCEPT AS OTHERWISE PROVIDED HEREIN, THIS NOTE SHALL BE DEEMED A CONTRACT AND
INSTRUMENT MADE UNDER THE LAWS OF THE STATE OF TEXAS, WITHOUT REGARD TO ITS
CHOICE OF LAW RULES, AND ACCEPTED BY LENDER IN SAID STATE, THE LOCATION OF
LENDER’S PRINCIPAL PLACE OF RESIDENCE, AND ANY AND ALL CLAIMS, DEMANDS OR
ACTIONS IN ANY WAY RELATING THERETO OR INVOLVING ANY DISPUTE BETWEEN ANY OF THE
PARTIES TO THIS NOTE, WHETHER ARISING IN CONTRACT OR TORT, AT LAW, IN EQUITY OR
STATUTORILY, SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND/OR GOVERNED
BY THE LAWS OF THE STATE OF TEXAS (EXCEPTING ITS CHOICE OF LAW RULES) AND THE
LAWS OF THE UNITED STATES OF AMERICA. BORROWER HEREBY IRREVOCABLY SUBMITS ITSELF
TO THE NON-EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS OF THE STATE
OF TEXAS AND AGREES AND CONSENTS THAT SERVICE OF PROCESS MAY BE MADE UPON IT IN
ANY LEGAL PROCEEDING RELATING TO THE LOAN DOCUMENTS, THE RELATIONSHIP CREATED
THEREBY OR THE DEBT BY ANY MEANS ALLOWED UNDER TEXAS OR FEDERAL LAW. VENUE FOR
ANY LEGAL PROCEEDING SHALL BE DALLAS COUNTY, TEXAS;

 

 

Paycheck Protection Program – Promissory Note   Page 2

 

--------------------------------------------------------------------------------

 

 

PROVIDED, HOWEVER, THAT LENDER MAY CHOOSE ANY VENUE IN ANY STATE WHICH IT DEEMS
APPROPRIATE IN THE EXERCISE OF ITS SOLE DISCRETION.

 

11.

PPP PROVISIONS.

 

A.

Borrower and Lender intend for the Loan to comply with all terms and
requirements of the PPP. If this Promissory Note contains any term or provision
that conflicts with the terms and requirements of the PPP, this Promissory Note
is hereby amended and revised in order to comply with the PPP.

B.

Borrower understands and agrees that any loan forgiveness sought pursuant to the
PPP with respect to the Loan will depend on the Borrower’s satisfaction of all
terms and requirements of the PPP and on the SBA’s payment of funds to Lender to
be applied to the Loan on behalf of the Borrower. Borrower understands and
agrees that it is fully responsible to repay the Loan and that Lender cannot
predict or guarantee whether or not any portion of the Loan will be forgiven
under the PPP and makes no representation regarding any such prospective
forgiveness.

 

12.

BORROWER’S NAME(S) AND SIGNATURE(S). By signing below, each individual or entity
becomes obligated under this Promissory Note as Borrower.

 

 

 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.

SIGNATURE PAGE FOLLOWS.

 

 

 

 

 

 

 

 

 

 

 

 

 

Paycheck Protection Program – Promissory Note   Page 3

 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, this Promissory Note is executed by Borrower as of the
Effective Date.

 

 

BORROWER:

 

 

 

U.S. Global Investors, Inc.,

a Texas Corporation

 

 

 

By:          /s/  Lisa Callicotte_____

Name:     Lisa Callicotte

Title:       CFO

 

 

 

 

 

 

 

 

Paycheck Protection Program – Promissory Note   Signature Page

 